Citation Nr: 0527464	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  02-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cancer of the stomach 
and cancer of the esophagus, as the result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946, and from September 1948 to October 1949.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case was previously before the Board in December 2003, 
when the Board denied the claim to reopen the previously 
denied claim for service connection for systemic 
mastocytosis, and remanded for further development the claim 
for service connection for cancer of the stomach and 
esophagus, as the result of exposure to ionizing radiation.  
The case is now again before the Board.

The Board received evidence from the veteran in September 
2005.  The evidence consists of the veteran's statement and a 
statement proffered by the spouse of a veteran who served 
with the veteran on Guam in 1945-46.  The essence of the 
witness' statement is that her spouse did not develop any 
skin, esophageal, or stomach cancer, but that he did have 
stomach and bile duct problems.  The veteran avers this is 
"new" evidence that must be considered in his claim.

The Board has determined that it need not return this 
evidence to the Agency of Original Jurisdiction (AOJ) for 
review and issuance of a supplemental statement of the case 
(SSOC).  First, the evidence was submitted to the Board well 
after the expiration of the 60 days provided for doing so in 
the April 2005 SSOC (of which notification was given on April 
21, 2005).  The Board notes that in this case, also, the 
veteran responded to the April 2005 SSOC in May 2005 with an 
"SSOC Expedited Action Attachment" indicating that he 
waived the 60 day waiting period, and wished his case to be 
sent to the Board immediately for a decision.  Second, the 
evidence is not relevant to the veteran's case.  The 
statement from the veteran's witness relates to another 
veteran entirely, and gives no information on the medical 
condition or whereabouts of the veteran himself that was not 
already known.  The witnesses' statement and the statement of 
the veteran are in this sense duplicative of information 
already of record.  The veteran's whereabouts from 1945 to 
1946 (he was stationed in Guam) and the fact he developed 
cancer subsequent to service are reflected in evidence that 
is already of record.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  The evidence of record does not establish that the 
veteran was exposed to radiation in service.

3.  The veteran's cancers of the stomach and esophagus were 
first manifested many years after his discharge from active 
service and have not been shown by the medical evidence to be 
related to any incident of active duty, including exposure to 
ionizing radiation.


CONCLUSION OF LAW

The veteran's cancers of the stomach and esophagus were not 
incurred, directly or presumptively, in service or as a 
result of exposure to radiation. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The January 2004 VCAA letter failed to notify the appellant 
of the evidence required to substantiate his claim for 
service connection-particularly of the special laws and 
regulations governing claims involving radiation.  However, 
the reasons and bases of the November 2002 statement of the 
case (SOC) specifically explained to the appellant what the 
evidence must show in order to establish service connection 
for the claimed disability.  In addition, it is unclear from 
the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ's January 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the November 2002 SOC and April 2005 SSOC contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  

Moreover, as above noted, this case was remanded in December 
2003, for compliance with the VCAA.  The text of the decision 
portion of the document, as well as the remand, further 
advised the veteran not only what was specifically needed in 
his case to prevail in his claim, but also advised the 
veteran of the changes in law effected by the VCAA.  In 
addition, the Board notes that the RO, in compliance with the 
terms of this remand, attempted to obtain records from the 
Social Security Administration (SSA) but received a negative 
response from the SSA.  Other records, including verification 
of exposure to ionizing radiation obtained from the 
Department of the Army Radiation Standards and Dosimetry 
Laboratory, dated in February 2004, and service personnel 
records from the National Personnel Records Center (NPRC), 
received in May 2005, have been obtained.  The Board observes 
that the February 2004 letter from the Department of the Army 
advised that records there held date back to only 1954, and 
responses from the NPRC, dated in February 1997, and the 
Department of the Air Force, dated in April 1997, referred 
the RO to alternative sources for information concerning the 
veteran's potential exposure to radiation.  The RO attempted 
to follow up, but received further negative responses and 
determined, ultimately, that further follow up to determine 
the precise level of radiation to which the veteran was 
exposed was unnecessary.  In this case, the Board, 
regrettably, concurs.  As will be explained below, the 
evidence does not establish that he was exposed to radiation 
during his active service.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here; see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  

Finally, the record shows that the veteran has responded 
numerous times to the RO, advising of VA and non-VA treatment 
and providing copies of treatment records, service personnel 
records, and other documents supporting his claim.  He had 
not advised the RO of any further evidence that exists which 
VA has not attempted to obtain.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

Moreover, the reasons and bases of the November 2002 SOC and 
April 2005 SSOC specifically explained to the appellant the 
reasoning for the denial of service connection, and provided 
the pertinent laws and regulations governing service 
connection for diseases caused as a result of ionizing 
radiation, as well as by theory of direct service connection 
or presumptive service connection, thus informing the veteran 
of the evidence required to prevail in his claim for service 
connection.

In summary, the Board concludes that the veteran was not 
prejudiced by not receiving the totality of VCAA notification 
prior to the initial AOJ decision, as he was given notice 
throughout the course of the appeal, and had over a year to 
respond to the SOC prior to the certification of his appeal 
to the Board.  Hence, as a practical matter the Board finds 
that the veteran was notified of the evidence required to 
prevail in his claim in the AOJ's January 2004 letter, and 
the November 2002 SOC and April 2005 SSOC, as well as the 
need to provide any pertinent evidence.  These documents, in 
aggregate, informed him what additional information or 
evidence was needed to support his claims, that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the November 2002 SOC and April 2005 SSOC contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the type of evidence and information needed to support his 
claim, and of the need to submit relevant evidence in his 
possession.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully adequate notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her or his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2004).  In addition, certain chronic diseases, such as 
malignant tumors (cancer), may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).  

Initially, the Board observes that the veteran's service- 
connection claims rest solely on his exposure to ionizing 
radiation in service.  Specifically, he avers that he was 
exposed to ionizing radiation while stationed at Guam, and in 
Saipan and Eniwetok, and in the whole of the Mariana Islands.  
He also argues that he was among Japanese prisoners at Guam 
and in direct contact with the B-29 planes (including the 
Enola Gay) on their airfield when they returned from their 
bombing missions over Japan in August 1945 to August 1946.  
He does not claim, and the evidence does not show, that his 
stomach or esophagus cancers began in service or were 
manifested within one year of discharge of either of his 
periods of active service.

To establish a claim for service connection as the result of 
exposure to ionizing radiation, the veteran must show that he 
was exposed to ionizing radiation, that he has manifested one 
of the listed radiogenic diseases or that, absent presumptive 
service connection, he can prove that his current disability 
was caused by radiation exposure. 38 U.S.C.A. §§ 1112, 
1154(a) (West 2002 & Supp. 2005); 38 C.F.R. §3.311 (2004).

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)), the Court 
held that service connection for disabilities claimed to be 
due to ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected under 38 
C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who, while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined as onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, by 
U.S. forces during the period of time from August 6, 1945 
through July 1, 1946; or internment as a prisoner of war in 
Japan during World War II, and/or service on active duty in 
Japan immediately following such internment, resulting in the 
opportunity for exposure to ionizing radiation comparable to 
that of U.S. occupation forces in Hiroshima or Nagasaki, 
Japan from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).

The provisions of 38 C.F.R. § 3.309 provide that, if a 
veteran participated in a radiation-risk activity, the 
following diseases shall be service connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d).

In accordance with the Court's holding in Combee, supra, the 
Board will first address the potential application of 
presumptive service connection for radiation-exposed veterans 
pursuant to 38 C.F.R. § 3.309(d).  The Board will then 
address the relevance of the "radiogenic diseases" provisions 
of 38 C.F.R. § 3.311.  Lastly, the Board will discuss whether 
service connection has been established on a direct basis 
under 38 C.F.R. § 3.303(d).  See Combee, supra.

A.  Presumptive Service Connection-Radiation Exposure

Initially, the Board finds that the evidence of record does 
not establish that the veteran is a radiation-exposed veteran 
as defined by 38 C.F.R. § 3.309(d)(3)(i).  Although the 
veteran avers that he is a radiation-exposed veteran, the 
evidence does not support his contentions.  Service personnel 
records reflect that, during his first period of duty, from 
April 1943 to March 1946, he served on Guam from September 
1945 to February 1946.  During his second period of active 
service, from September 1948 to October 1949, service 
personnel records reflect that his only overseas service was 
in Germany, in the Eastern Theater of Operations.  There is 
no indication in his service personnel records that he was 
stationed elsewhere overseas, to include Nagasaki or 
Hiroshima, Japan.  He has not averred, nor does the record 
show, that he was a prisoner of war interned in Japan.  

Concerning exposure during an atmospheric nuclear test, the 
only test that occurred during his service dates is Operation 
TRINITY, which occurred July 16 through August 6, 1945.  
However, the RO notes in its April 2005 SSOC that this test 
was conducted in New Mexico.  Operation CROSSROADS, which was 
conducted on Enitewak, according to the RO's findings as 
noted in the April 2005 SSOC, was conducted from July 1, 1946 
through August 31, 1946.  The veteran was discharged from his 
first period of active service in March 1946, before 
Operation CROSSROADS commenced.  The veteran entered service 
again in September 1948 and served until October 1949.  His 
only overseas service during this second period of active 
service was in Germany.  Notwithstanding, no nuclear 
atmospheric tests were conducted during his second period of 
active service.  Hence, there are no other atmospheric 
nuclear tests that were conducted during either period of his 
active service, during which the record shows he could have 
been present.
The evidence of record therefore cannot establish that the 
veteran participated in a "radiation-risk activity" as 
defined by 38 C.F.R. § 3.309(d)(3).  Therefore, he cannot be 
considered a radiation-exposed veteran.

Hence, even though the medical evidence reflects that he was 
treated for and diagnosed with stomach and esophagus cancers, 
both of which are specifically listed under (2), he does not 
meet the criteria for presumptive service connection as a 
radiation-exposed veteran.  See 38 C.F.R. § 3.309(d).

B.  Radiogenic Diseases under 38 C.F.R. § 3.311

The Board next turns to consideration under 38 C.F.R. § 
3.311.  This regulation provides instruction on the 
development of claims based on exposure to ionizing radiation 
and does not refer to any other types of radiation exposure.  
Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  As noted above, 
the veteran has been diagnosed and treated for stomach and 
esophagus cancer, which are listed as radiogenic diseases 
under 38 C.F.R. § 3.311.

It bears particular emphasis that 38 C.F.R. § 3.311 provides 
a list of diseases which are not presumed to be service- 
connected, but as to which "special procedures to follow" in 
evidentiary development were established for claims of 
service connection based upon exposure to ionizing radiation.  
Accordingly, this regulation does not assure that such a 
claim will be granted, but it affords the claimant certain 
procedural advantages in attempting to prove service 
connection.  See Hilkert v. West, 12 Vet. App. 145, 148 
(1999) (en banc).

The provisions of 38 C.F.R. § 3.311(a)(2) requires that dose 
data will be requested from the Department of Defense in all 
claims based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, before July 1, 1946.  38 C.F.R. 
§ 3.311.  The provisions of 38 C.F.R. § 3.311 (b)(1) require 
that claims involving exposure to ionizing radiation will be 
referred to the VA Undersecretary for Benefits if it is 
determined that: (1) a veteran was exposed to ionizing 
radiation; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5)(2).

However, in this case, the evidence simply does not support a 
finding that the veteran has been exposed to ionizing 
radiation.

Service personnel records do not show, and the veteran does 
not aver, that he was part of the occupation forces assigned 
to occupy Hiroshima or Nagasaki, Japan.  It has been shown, 
above in Section A, that service personnel records do not 
establish that the veteran was a participant in any 
atmospheric nuclear testing.  Finally, concerning other 
exposure to ionizing radiation, the Board notes that the 
veteran has claimed such exposure.  Given the veteran's 
assertions, the RO requested information concerning the 
veteran's exposure to ionizing radiation from NPRC, which 
referred the RO to the Air Force in February 1997.  The RO 
requested the information from the Air Force and received a 
response from Department of the Air Force, Armstrong 
Laboratory in August 1997.  The Laboratory responded that it 
had queried the U.S. Air Force Master Radiation Exposure 
Registry for dosimetry data on the veteran, but had found no 
external or internal radiation exposure data for him.  The 
Laboratory referred the RO to several other sources.

A report of contact dated in August 2001 reflects that in 
response to specific questioning the veteran then stated that 
he was on the Eniwetak Atoll for approximately 1/2 day after 
the bombs were dropped on Japan.  He said that he spent the 
rest of the six months on Guam, and that he was assigned to 
the 314th Bombardment Wing.  His military occupational 
specialty (MOS) at the time was in Administration.  In May 
2005, the veteran submitted an additional  statement averring 
that he was exposed to ionizing radiation while stationed at 
Guam, and in Saipan and Eniwetak, and in the whole of the 
Mariana Islands, and that he was among Japanese prisoners at 
Guam and in direct contact with the B-29 planes (including 
the Enola Gay) on their airfield when they returned from 
their bombing missions over Japan in August 1945 to August 
1946.

In January 2004, the RO requested further information 
concerning the veteran's exposure to ionizing radiation from 
the Department of the Army Radiation and Dosimetry 
Laboratory.  The Laboratory responded in February 2004 that 
there were no records concerning the veteran.  The Laboratory 
noted that the records dated back only to 1954, after which 
time the veteran was already discharged from active service.

Further efforts to determine the veteran's dosage exposure 
were determined to be unnecessary, because the evidence 
procured from NPRC and other sources simply did not 
corroborate the veteran's assertions that he was exposed to 
ionizing radiation.  After review of the evidence, the Board 
finds that it must concur.  There is nothing in the veteran's 
service records that reflects he was exposed to ionizing 
radiation.  Service personnel records show that he was 
assigned to Guam.  There is nothing to indicate that he was 
assigned to Nagasaki or Hiroshima, Japan, or that he was in 
or around any of the locations at which atmospheric nuclear 
tests were conducted at the time they were conducted.  As 
above noted, searches for records by NPRC, the Department of 
the Army, and the Department of the Air Force showing that he 
was exposed to radiation have not found documentation 
reflecting that he was so exposed.  Service personnel records 
do not indicate that he was in a position to be exposed, as 
either assigned to Nagasaki or Hiroshima, Japan or within the 
area delineated by the regulations, or that he was in any of 
the locations in which an atmospheric nuclear test occurred 
during the times specified in the regulations.  Rather, these 
records show that he was assigned to Rommulus, Michigan and 
Fort Lawton, Washington prior to transferring to Guam in 
August 1945, and that he was discharged in March 1946.  
Operation TRINITY, which occurred from July 16, 1945 through 
August 6, 1945, in New Mexico.  Operation CROSSROADS occurred 
from July 1, 1946 through August 31, 1946-after the veteran 
was discharged from his first period of active service and 
prior to his entrance into his second period of active 
service.  His only overseas deployment during his second 
period of active service was, as noted above, to Germany.  
Notwithstanding, there are no other tests that were conducted 
during that time.  Hence, there are no other atmospheric 
nuclear tests that were conducted during either period of his 
active service, during which the record shows he could have 
been present.

As to his claims that he was exposed to the Enola Gay or to 
radiation survivors from Japan, the record does not support 
this contention.  Service personnel records do not show that 
he was assigned to the crew or ground support crew assigned 
to the Enola Gay.  Rather, these records show that, while in 
Guam, he was assigned to the 314th Bombardment Wing.  And, as 
mentioned above, service personnel records do not show that 
he was assigned to service in Japan as part of the occupation 
forces.  Notwithstanding, even assuming, without finding, 
that he came into proximity with the Enola Gay, or that he 
came into proximity with Japanese prisoners of war who were 
survivors of the nuclear blasts, the evidence of record still 
does not reflect that such proximity, even if it occurred, 
resulted in the veteran's personal exposure to ionizing 
radiation.  As above noted, there is simply no evidence of 
record indicating that the veteran has been exposed to 
ionizing radiation.

The regulations allow that in the case were military records 
do not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded.  See 
38 C.F.R. § 3.311(a)(4)(i).  In the present case, this does 
not apply, as the veteran's service personnel records simply 
do not reflect that the veteran could have been in any 
location specified by the regulations where he could have 
been exposed to radiation.  As above noted, he was not 
assigned to service in Japan during the required dates-
either as occupation forces to Nagasaki or Hiroshima, Japan, 
or as a servicemember assigned to duties in Japan within the 
geographic and date limitations provided by the regulations 
(75 miles of the city limits of Hiroshima, 150 miles of 
Nagasaki from August 6, 1945 through July 1, 1946); and he 
was not a prisoner of war interned in Japan.  Rather, his 
only overseas service is in Guam and Germany.  And, while the 
veteran avers he was at Eniwetok Atoll for 1/2 a day, this 
could not have been at the time of the nuclear atmospheric 
tests, for Operation CROSSROADS did not begin until July 1, 
1946, which is after the veteran's discharge from his first 
period of active service.  Operation TRINITY, which did occur 
during the veteran's service, was in New Mexico.  The 
veteran's second period of active service was from September 
1948 to October 1949, during which time no such tests were 
conducted.  The veteran does not argue, nor do the service 
personnel records reflect, that he was present in New Mexico 
for Operation TRINITY.  Hence, the Board concludes there is 
nothing to concede in the present case.  The evidence 
overwhelmingly establishes that the veteran was either absent 
from the sites at which he could have been exposed to 
radiation, or absent from them at the time that exposure 
occurred.

Finally, as to the veteran's argument he was exposed to the 
Enola Gay and to prisoners of war from Japan who were exposed 
to radiation, service personnel records do not support these 
allegations.  Moreover, as above observed, even assuming, 
without finding, that the veteran was in proximity to the 
Enola Gay or to Japanese prisoners of war, this does not 
contemplate radiation exposure within the meaning of the 
regulations.  See 38 C.F.R. §§ 3.307, 3.309, 3.311.  Records 
received from NPRC, Department of the Air Force, and 
Department of the Army simply do not establish a record of 
the veteran having been exposed to radiation.

Hence, although the medical evidence demonstrates that the 
veteran developed stomach and esophagus cancers beyond the 
presumptive period provided for in 38 C.F.R. §§ 3.307, 3.307, 
both of which are specified in 38 C.F.R. § 3.311, and the 
veteran has contended he was exposed to ionizing radiation, 
further development as prescribed by the regulations has not 
been conducted.  This is because the evidence does not show 
that the veteran has been exposed to ionizing radiation.  
Service personnel records, records from the NPRC, and service 
department records simply do not establish that the veteran 
has not been so exposed, and service personnel records simply 
do not reflect that the veteran was or could have been in any 
of the places-i.e., Japan or the sites of atmospheric 
nuclear testing-where he would have had the potential to be 
exposed.  There are therefore no records to forward to the 
Under Secretary for Health or other independent experts, upon 
which a dose estimate may be calculated, or by which an 
opinion may be obtained in accordance with 38 C.F.R. 
§ 3.311(b) and (c).

After review of the evidence and for the reasons explained 
above, the Board finds that service connection for stomach 
and esophagus cancers cannot be granted under 38 C.F.R. § 
3.311.

In this case, the Board observes that the record contains a 
medical opinion on the question of whether the veteran's 
esophagus cancer is related to service.  "It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  With regard to the weight to assign to these 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ." Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

An April 2003 statement a VA physician opined:

Patient thinks he was exposed to 
radiation in Guam during the war.  There 
is some literature to support the role of 
radiation exposure to esophageal cancer.  
Some abstracts are pasted below:

A. Sharma DN, Shukla NK, Rath GK.  J 
Assoc. Physicians India 2002 Aug; 
50:1082-3.  Development of carcinoma of 
esophagus in a treated case of breast 
carcinoma:  possibly related to radiation 
therapy.

B.  Dewar JM, Courtney JT, Byrne MJ, 
Joske RA.  Med Pediatr Oncol 1988; 16 
(4): 287-9.  Esophageal cancer in a young 
woman after treatment for osteosarcoma.

The physician did not indicate that the veteran's claims file 
had been reviewed in arriving at the opinion, including that 
the physician had independent knowledge through this review 
or independent review of service department records that the 
veteran had, in fact, been exposed to ionizing radiation.  
Rather, any finding of exposure to ionizing radiation appears 
to be solely based on the veteran's own history of such 
exposure.  The opinion does not indicate that specific 
clinical tests or other findings, such as pathological 
studies of the tissue samples, had been conducted or reviewed 
to determine the precise cause or type of the veteran's 
cancers.  No additional medical comment or clinical treatment 
records accompanied the opinion.  The physician referenced 
only the veteran's reported history.  

While a physician can render an opinion based upon his 
examination of the veteran, without a thorough review of the 
record, his opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
appellant.  Swann v. Brown, 5 Vet. App. 229, 233 (1993). The 
Board is not bound to accept medical opinions or conclusions, 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Furthermore, the Board observes that it has not been 
established that the veteran was exposed to radiation during 
his active service.  Hence, the Board finds that the 
physician's opinion of a relationship between the veteran's 
esophagus cancer and alleged radiation exposure during 
service to be unpersuasive.

In summary, for the above reasons, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for stomach and esophagus cancers under 
the provisions of 38 C.F.R. § 3.311.

The Board acknowledges the veteran's contentions that he was 
exposed to ionizing radiation during active service.  
However, service personnel records simply do not support his 
contentions, as they demonstrate that the veteran simply was 
not present in any of the places where and when exposure to 
ionizing radiation took place, i.e., Nagasaki and Hiroshima, 
Japan, the locations of any of the atmospheric nuclear tests.  
NPRC and the service departments, accordingly, could not find 
any evidence of radiation exposure in the veteran's case and 
the RO, ultimately, found that further development was not 
necessary.  The Board, regretfully, must concur, absent 
evidence that the veteran was in any of the places at the 
times exposure to ionizing radiation is recognized as having 
taken place.  The veteran has provided no further evidence to 
support his exposure.

The veteran is advised that he always has the option of 
submitting his own dosage estimate from a competent "credible 
source," as defined at 38 C.F.R. § 3.311(a)(3)(ii).  Nothing 
from the veteran offers an alternative dose from a credible 
source.  38 C.F.R. § 3.311(a).

C.  Direct Service Connection

With respect to the third method, the Board observes that the 
veteran has not established that he has been exposed to 
radiation.  As noted above, the record demonstrates that the 
veteran does not meet the definition of a "radiation-exposed 
veteran" as defined by 38 C.F.R. § 3.309(d).  In addition, 
although the veteran was found to require treatment for and 
was diagnosed with radiogenic diseases-stomach and esophagus 
cancers-within the time periods prescribed by 38 C.F.R. 
§ 3.311, further analysis found that the veteran had not been 
exposed to ionizing radiation.

As noted above, in Section B, the veteran has presented the 
April 2003 opinion of a VA physician linking his stomach and 
esophagus cancers to exposure to ionizing radiation in 
service.  However, for reasons explained above, the opinion 
is not probative.

First, the physician did not indicate that the veteran's 
claims file had been reviewed in arriving at the opinion, or 
that the physician had independent knowledge through this 
review or independent review of service department records 
that the veteran had, in fact, been exposed to ionizing 
radiation.  Hence, any finding of exposure to ionizing 
radiation was based solely on the veteran's own history of 
such exposure.  

Second, the opinion does not indicate that specific clinical 
tests or other findings, such as pathological studies of the 
tissue samples, had been conducted or reviewed to determine 
the precise cause or type of the veteran's cancers, and no 
additional medical comment or clinical treatment records 
accompanied the opinion.  The physician referenced only the 
veteran's reported history.  

As noted above, without thorough review of the record and 
based solely on a history as provided by the veteran without 
independent clinical finding or supporting medical evidence, 
a physician's opinion, although based on examination of the 
veteran, concerning the etiology of an underlying condition 
can be no better than the facts alleged by the appellant.  
See Swann, supra; see also Black, supra, Tirpak, supra.  

Moreover, the Board observes that the record simply does not 
show that the veteran has been exposed to ionizing radiation.  
Hence, the opinion itself is based on an uncorroborated 
premise.

In an undated medical evaluation received by the RO in 
December 1985 provided by the veteran's treating physician, 
Norman C. Ratliffe, M.D., the physician diagnosed the veteran 
with carcinoma of the stomach, postsurgery, coronary artery 
disease, esophageal structure, and abscess of the right 
thorax..  On the basis of this report, the RO in February 
1986 awarded the veteran nonservice connected.  The physician 
did not offer an opinion as to the etiology of his cancer. 

In July 1998 the veteran underwent VA examination, at which 
time he was diagnosed with status post resection for 
esophageal carcinoma, 1985, no sign of recurrence, and status 
post splenectomy and cholecystectomy in 1985, as part of the 
same surgery.  The examiner offered no opinion as to the 
cause of the esophageal cancer.


The veteran has presented no other medical opinions or 
medical evidence reflecting that his cancer and esophagus 
cancers are the result of his active service, to include 
exposure to ionizing radiation.  He has provided several 
statements, but these statements serve to document the 
diagnoses and treatment the veteran has had.  In September 
2002, Robert C. Patton, M.D. noted that he had been involved 
in the veteran's care since 1980, when the veteran was 
referred with problems of pyrosis and regurgitation of 20 
years duration.  An evaluation in January 1980 revealed 
esophagus structure, and biopsy was consistent with Barrett's 
esophagus.  In August 2002, Dr. Ratliff stated:

I have been one of [the veteran's] 
attending physicians since 1956.  [The 
veteran] has systemic mastocytosis that 
was discovered in 1972.

In July 2002, Robert H. Williams, M.D. offered a statement in 
which he noted he had treated the veteran since November 1981 
and had been his attending physician since that data.  Dr. 
Williams confirmed the diagnosis of systemic mastocytosis 
dating back to 1972.  In May 2002, Herbert D. Ladley, M.D., 
F.A.C.C. wrote that he was treating the veteran for a heart 
condition that required a pacemaker.  Dr. Ladley mentions the 
systemic mastocytosis as one of the background elements in 
risk stratification studies the veteran was undergoing.

None of these statements offer an opinion as to the cause of 
the veteran's cancer and esophagus cancers.

The Board observes that the record contains an earlier 
statement by Dr. Williams, offered in April 1997:

In that regard, patient was on one of the 
Pacific islands that was used for nuclear 
testing during the latter parts of WWII.  
He said at that time his whole ship was 
disembarked and was able to walk all over 
the place even a short time after prior 
nuclear explosion.  This, of course, I 
presume before one knew the implications 
of such activities.  He is making a claim 
with the government that that may have 
been responsible for his ultimate 
development of mastocytosis.

That is an interesting hypothesis and I 
would say one that would be difficult to 
prove one way or the other.

While not concerning the issues of stomach and esophagus 
cancer, the Board includes this latter opinion to illustrate 
that the veteran's alleged exposure to ionizing radiation has 
been at issue for some time.  Certainly, his treating 
physician, Dr. Williams, was aware of the veteran's 
suspicions in this regard.  As an aside, the Board observes 
that the events as the veteran told them could not have 
happened, as he was discharged in March 1946, prior to the 
nuclear atmospheric tests took place at Eniwetak, and was not 
again in service until September 1948.
The Board takes notice of the statement proffered by Dr. 
Ratliffe, who stated he had treated the veteran since 1956.  
Yet, Dr. Ratliffe makes no mention of the veteran's stomach 
or esophagus cancer.  These private physicians, particularly 
Dr. Ratliffe and Dr. Williams, are in a position to know the 
veteran's medical history, and yet they neither indicated the 
onset of the veteran's stomach and esophagus cancer occurred 
during active service or within the presumptive period, nor 
provided a link between the cancers and active service.  
About the effects of any alleged exposure to ionizing 
radiation, the statement proffered by the veteran's private 
treating physicians is that of Dr. Williams, in the context 
of a different disorder altogether:

That is an interesting hypothesis and I 
would say one that would be difficult to 
prove one way or the other.  

After carefully reviewing all of the evidence of record, 
including the medical opinion and statements set forth above, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
stomach and esophagus cancers on a direct basis.  The 
veteran's service medical records do not contain any 
references to stomach or esophagus cancer.  His report of 
medical examination at discharge from active service, dated 
in March 1946, notes clinical findings of normal findings for 
the abdominal wall and viscera, no ear, nose or throat 
abnormalities, and chest X-ray without significant 
abnormalities.  No other defects, abnormalities, diagnoses, 
or other findings were made.  Similarly, at discharge from 
active service in September 1949, the veteran's report of 
medical examination reflected no significant abnormalities in 
the abdomen and viscera, chest X-ray, and no other defects, 
abnormalities, diagnoses, or other findings.  Rather, the 
medical evidence establishes that the veteran's stomach and 
esophagus problems first manifested in the 1960s, over 14 
years following discharge from his first period of active 
service, and more than 11 years following discharge from his 
second period of active service.  Onset of actual cancer was 
not until 1980, however, which is over 34 years following 
discharge from his first period of active service, and more 
than 31 years following discharge from his second.  Moreover, 
as discussed above, the only medical opinion of record is 
based on a history of exposure to ionizing radiation 
proffered by the veteran, unsupported by independent service 
department and service personnel records of exposure to 
ionizing radiation, or of clinical medical evidence that the 
cancer the veteran manifested was, in fact, the result of 
ionizing radiation.  As explained above, the physician's 
opinion concerning the etiology of an underlying condition, 
absent thorough review of the record and based solely on a 
history as provided by the veteran without independent 
clinical finding or supporting medical evidence, although 
based on examination of the veteran, can be no better than 
the facts alleged by the appellant.  See Swann, supra; see 
also Black, supra, Tirpak, supra.  

The veteran's stomach and esophagus cancers cannot therefore 
be found to be attributable to service. See, e.g., Maxson v. 
Gober, 230 F.3d. 1330 (Fed. Cir. 2000) (stating that the long 
period after service containing a lack of complaints or 
treatment could be viewed in the context of all the evidence 
as demonstrating that no disability was aggravated in 
service).

Simply put, it does not appear that there is medical evidence 
of any complaints or findings regarding stomach or esophagus 
problems for at least 11 years, and of stomach or esophagus 
cancer for at least 31 years, after the veteran's discharge 
from his second period of active service.  As such, there is 
no medical evidence of a continuity of symptomatology to 
suggest a nexus to service.  There is also no competent 
medical opinion of such relationship.  The Board does not 
doubt the veteran's sincere belief that a causal relationship 
exists, but there must be medical evidence of causation.  The 
veteran's statements are not competent to show a nexus to 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993). There is no evidence that he has the requisite 
medical expertise to enter a medical judgment as to the 
etiology of his stomach and esophagus cancers.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  There is no 
other probative medical evidence to support his contention, 
or to establish that his stomach and esophagus cancers were 
first manifest within one year of service or are otherwise 
related to service.  Therefore, the claims must be denied.


ORDER

Service connection for stomach cancer and esophagus cancer, 
to include as due to exposure to ionizing radiation, is 
denied.




	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


